


116 S4841 IS: ATF Improvement and Modernization Act of 2020
U.S. Senate
2020-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4841
IN THE SENATE OF THE UNITED STATES

October 21 (legislative day, October 19), 2020
Mr. Van Hollen introduced the following bill; which was read twice and referred to the Committee on the Judiciary

A BILL
To remove obstacles to the ability of law enforcement officers to enforce gun safety laws, and for other purposes.


1.Short titleThis Act may be cited as the ATF Improvement and Modernization Act of 2020 or the AIM Act of 2020. 2.Elimination of limitations relating to firearms trace data (a)Tiahrt amendments (1)Fiscal year 2012The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609) is amended by striking the sixth proviso.
(2)Fiscal year 2010The sixth proviso under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated Appropriations Act, 2010 (18 U.S.C. 923 note; Public Law 111–117; 123 Stat. 3128) is amended by striking beginning in fiscal year 2010 and thereafter and inserting in fiscal year 2010. (3)Fiscal year 2009The sixth proviso under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Omnibus Appropriations Act, 2009 (18 U.S.C. 923 note; Public Law 111–8; 123 Stat. 575) is amended by striking beginning in fiscal year 2009 and thereafter and inserting in fiscal year 2009.
(4)Fiscal year 2008The sixth proviso under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated Appropriations Act, 2008 (18 U.S.C. 923 note; Public Law 110–161; 121 Stat. 1903) is amended by striking beginning in fiscal year 2008 and thereafter and inserting in fiscal year 2008. (5)Fiscal year 2006The sixth proviso under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (18 U.S.C. 923 note; Public Law 109–108; 119 Stat. 2295) is amended by striking under this or any other Act with respect to any fiscal year and inserting under this Act.
(6)Fiscal year 2005The sixth proviso under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title I of division B of the Consolidated Appropriations Act, 2005 (18 U.S.C. 923 note; Public Law 108–447; 118 Stat. 2859) is amended by striking under this or any other Act with respect to any fiscal year and inserting under this Act. (b)Prohibition on use of firearms trace data To draw broad conclusions about firearms-Related crimeSection 514 of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (18 U.S.C. 923 note; Public Law 113–6; 127 Stat. 271) is repealed.
3.Elimination of prohibition on consolidation or centralization in the Department of Justice of firearms acquisition and disposition records maintained by Federal firearms licenseesThe matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609) is amended by striking the first proviso. 4.Elimination of prohibition on imposition of requirement that firearms dealers conduct physical check of firearms inventory (a)Fiscal year 2013The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (18 U.S.C. 923 note; Public Law 113–6; 127 Stat. 247) is amended by striking the fifth proviso.
(b)Fiscal year 2012The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (Public Law 112–55; 125 Stat. 609) is amended by striking : Provided further, That no funds made available by this or any other Act shall be expended to promulgate or implement any rule requiring a physical inventory of any business licensed under section 923 of title 18, United States Code. (c)Fiscal year 2010The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3128) is amended by striking the seventh proviso.
(d)Fiscal year 2009The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 574) is amended by striking the seventh proviso. (e)Fiscal year 2008The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 1903) is amended by striking the seventh proviso.
(f)Fiscal year 2006The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (Public Law 109–108; 119 Stat. 2295) is amended by striking the seventh proviso.  (g)Fiscal year 2005The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title I of division B of the Consolidated Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 2859) is amended by striking the seventh proviso.
(h)Fiscal year 2004The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title I of division B of the Consolidated Appropriations Act, 2004 (Public Law 108–199; 118 Stat. 52) is amended by striking the seventh proviso. 5.Elimination of requirement that instant check records be destroyed within 24 hours (a)Fiscal year 2012Section 511 of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (34 U.S.C. 40901 note; Public Law 112–55; 125 Stat. 632) is amended—
(1)by striking — and all that follows through (1); and (2)by striking the semicolon and all that follows and inserting a period.
(b)Fiscal year 2010Section 511 of division B of the Consolidated Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3151) is amended—  (1)by striking — and all that follows through (1); and
(2)by striking the semicolon and all that follows and inserting a period. (c)Fiscal year 2009Section 511 of division B of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 596) is amended— 
(1)by striking — and all that follows through (1); and (2)by striking the semicolon and all that follows and inserting a period.
(d)Fiscal year 2008Section 512 of division B of the Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 1926) is amended—  (1)by striking — and all that follows through (1); and
(2)by striking the semicolon and all that follows and inserting a period. (e)Fiscal year 2006Section 611 of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (Public Law 119–108; 119 Stat. 2336) is amended— 
(1)by striking — and all that follows through (1); and (2)by striking the semicolon and all that follows and inserting a period.
(f)Fiscal year 2005Section 615 of division B of the Consolidated Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 2915) is amended—  (1)by striking — and all that follows through (1); and
(2)by striking the semicolon and all that follows and inserting a period. (g)Fiscal year 2004Section 617 of division B of the Consolidated Appropriations Act, 2004 (Public Law 108–199; 118 Stat. 95) is amended— 
(1)by striking (a); (2)by striking — and all that follows through (1); and
(3)by striking the semicolon and all that follows and inserting a period. 6.Elimination of prohibition on processing of Freedom of Information Act requests about arson or explosives incidents or firearm tracesSection 644 of division J of the Consolidated Appropriations Resolution, 2003 (5 U.S.C. 552 note; Public Law 108–7; 117 Stat. 473) is repealed.
7.Elimination of prohibitions relating to curios or relics and importation of surplus military firearms
(a)Fiscal year 2020Section 538 of division B of the Consolidated Appropriations Act, 2020 (Public Law 116–93; 133 Stat. 2433) is repealed. (b)Fiscal year 2019Section 517 of division C of the Consolidated Appropriations Act, 2019 (Public Law 116–6; 133 Stat. 133) is repealed.
(c)Fiscal year 2013The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (18 U.S.C. 921 note; Public Law 113–6; 127 Stat. 247) is amended by striking the first proviso. 8.Elimination of prohibition on denial of federal firearms license due to lack of business activity (a)Fiscal year 2013The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (18 U.S.C. 923 note; Public Law 113–6; 127 Stat. 247) is amended by striking : Provided further, That, in the current fiscal year and any fiscal year thereafter, no funds authorized or made available under this or any other Act may be used to deny any application for a license and all that follows through Internal Revenue Code of 1986.
(b)Fiscal year 2012The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (Public Law 112–55; 125 Stat. 609) is amended by striking : Provided further, That no funds authorized or made available under this or any other Act may be used to deny any application for a license and all that follows through Internal Revenue Code of 1986. (c)Fiscal year 2010The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3128) is amended by striking : Provided further, That no funds authorized or made available under this or any other Act may be used to deny any application for a license and all that follows through Internal Revenue Code of 1986.
(d)Fiscal year 2009The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 574) is amended by striking : Provided further, That no funds authorized or made available under this or any other Act may be used to deny any application for a license and all that follows through Internal Revenue Code of 1986. (e)Fiscal year 2008The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 1903) is amended by striking : Provided further, That no funds authorized or made available under this or any other Act may be used to deny any application for a license and all that follows through Internal Revenue Code of 1986.
(f)Fiscal year 2006The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (Public Law 109–108; 119 Stat. 2295) is amended by striking : Provided further, That no funds authorized or made available under this or any other Act may be used to deny any application for a license and all that follows through Internal Revenue Code of 1986. (g)Fiscal year 2005The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title I of division B of the Consolidated Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 2859) is amended by striking : Provided further, That no funds authorized or made available under this or any other Act may be used to deny any application for a license and all that follows through Internal Revenue Code of 1986.
9.Elimination of prohibition on the transfer of the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or departments
(a)Fiscal year 2020The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated Appropriations Act, 2020 (Public Law 116–93; 133 Stat. 2402) is amended by striking the third proviso. (b)Fiscal year 2019The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division C of the Consolidated Appropriations Act, 2019 (Public Law 116–6; 133 Stat. 107) is amended by striking the third proviso.
(c)Fiscal year 2018The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 415) is amended by striking the third proviso. (d)Fiscal year 2017The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated Appropriations Act, 2017 (Public Law 115–31; 131 Stat. 198) is amended by striking the third proviso.
(e)Fiscal year 2016The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 129 Stat. 2301) is amended by striking the third proviso. (f)Fiscal year 2015The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2187) is amended by striking the third proviso.
(g)Fiscal year 2014The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated Appropriations Act, 2014 (Public Law 113–76; 128 Stat. 56) is amended by striking the third proviso. (h)Fiscal year 2013The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6; 127 Stat. 247) is amended by striking : Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments.
(i)Fiscal year 2012The matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (Public Law 112–55; 125 Stat. 609) is amended by striking : Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments. 10.Elimination of prohibition on searching computerized records of federally licensed firearms dealers who are out of businessThe matter under the heading Salaries and Expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 610) is amended by striking : Provided further, That, hereafter, no funds made available by this or any other Act may be used to electronically retrieve information gathered pursuant to 18 U.S.C. 923(g)(4) by name or any personal identification code.
11.Elimination of prohibition on denying, or failing to act on, application to import certain shotgun models on the basis that the shotgun was not particularly suitable for or readily adaptable to sporting purposes
(1)Fiscal year 2020Section 539 of division B of the Consolidated Appropriations Act, 2020 (Public Law 116–93; 133 Stat. 2433) is repealed. (2)Fiscal year 2019Section 531 of division C of the Consolidated Appropriations Act, 2019 (Public Law 116–6; 133 Stat. 137) is repealed.
12.Elimination of limits on frequency of recordkeeping inspections of inventory and records of Federal firearms licenseesSection 923(g)(1)(B)(ii) of title 18, United States Code, is amended to read as follows:  (ii)for ensuring compliance with the recordkeeping requirements of this chapter; or.
13.Revising standard for Federal firearm license revocation from willful violation to knowing violation
(a)In generalSection 923(e) of title 18, United States Code, is amended by striking willfully each place the term appears and inserting knowingly. (b)Technical amendmentThe third sentence of section 923(e) of title 18, United States Code, is amended by striking Secretary’s and inserting Attorney General’s.
14.Elimination of de novo review and of opportunity to rely on evidence not previously consideredSection 923(f)(3) of title 18, United States Code, is amended— (1)in the second sentence, by striking de novo; and
(2)in the third sentence, by striking any evidence submitted by the parties to the proceeding whether or not such evidence and inserting only evidence that. 15.Revising standards for eligibility of Federal firearms licenseesSection 923(d)(1) of title 18, United States Code, is amended by striking willfully each place the term appears and inserting knowingly.

